Citation Nr: 1205080	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  07-30 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from December 1963 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified before a Veterans Law Judge (VLJ) at a Travel Board hearing at the RO in May 2011; a transcript is of record.  The VLJ who conducted the hearing is no longer employed by the Board, and therefore the case must be remanded for another hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's October 2007 substantive appeal to the Board, on VA Form 9, he requested to testify at a Travel Board hearing at the RO before a Veterans Law Judge.  See 38 C.F.R. § 20.700.  In May 2011, he testified before a VLJ who is no longer employed by the Board.  In January 2012, the Board sent the Veteran a letter advising him that the law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  The RO requested that the Veteran indicate whether he wished to have another hearing and he responded that he indeed wants another Travel Board hearing.  

Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without affording the Veteran an opportunity for his requested hearing.  Therefore, a remand is required in this case.  See 38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 20.700(a) (2012).  


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO, in accordance with the procedures set forth at 38 C.F.R. § 20.700(a), 20.704(a) (2011), as per the Veteran's request, and as the docket permits.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


